Exhibit 10.7

 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of August 31,
2018 (the “Effective Date”), is made by and between NRG Energy, Inc., a Delaware
corporation (“Service Provider”), and NRG Yield, Inc., a Delaware corporation
(the “Company”).  Each of Service Provider and the Company may be referred to
herein as a “Party” and collectively as the “Parties”.

 

RECITALS:

 

A.                                    Service Provider and NRG Repowering
Holdings LLC, a Delaware limited liability company (“Repowering” and, together
with Service Provider, “Sellers”) and GIP III Zephyr Acquisition Partners, L.P.,
a Delaware limited partnership (“Buyer”), have entered into that certain
Purchase and Sale Agreement dated as of February 6, 2018 (the “Purchase
Agreement”), whereby Sellers have agreed to sell to Buyer, and Buyer has agreed
to purchase from Sellers, one hundred percent (100%) of the equity interests in
Zephyr Renewables LLC, a Delaware limited liability company, which in turn owns
a controlling interest in the Company.

 

B.                                    The execution and delivery of this
Agreement is a condition precedent to the obligations of Sellers and Buyer to
consummate the transactions contemplated by the Purchase Agreement.

 

C.                                    Following the Closing, the Company desires
to secure certain services from Service Provider and Service Provider is willing
to make available to and permit the Company to utilize the services of Service
Provider in the performance and handling of certain matters in return for
compensation paid by the Company to Service Provider under the terms of this
Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements contained herein, Service Provider and the Company
agree as follows:

 

1.                                      Definitions.  Unless the context shall
otherwise require, capitalized terms used and not defined herein shall have the
meanings set forth in the Purchase Agreement.

 

2.                                      Scope of Services and Additional
Services.

 

(a)                                 Service Provider or its Affiliates shall
furnish to the Company the services designated on Attachment A (as such
Attachment A may be amended or supplemented pursuant to the terms of this
Agreement, the “Services Attachment”) and such additional services as set forth
herein (collectively, the “Services”) for the respective periods and for the
respective consideration set forth in this Agreement and on the Services
Attachment.

 

(b)                                 Unless otherwise agreed by the Parties, the
Services will only be provided in the United States and shall only be provided
in connection with the business and operations of the Company.  Service Provider
shall provide the Services at Service Provider’s offices in Princeton, New
Jersey, Houston, Texas and such other locations as reasonably necessary to
provide the Services listed on the Services Attachment.  Service Provider shall
provide the

 

1

--------------------------------------------------------------------------------


 

Services in a manner and at a level that is consistent with, applicable Law and
Prudent Industry Practices and that is in accordance with any applicable
specifications and limitations set forth on the applicable Services Attachment.

 

(c)                                  In the event one or more of the individuals
performing the Services on behalf of Service Provider is terminated by Service
Provider or terminates their employment with Service Provider, Service Provider
shall replace such employee with another employee who has the necessary skills,
background and experience required to perform the applicable Service. In the
event one or more of the individuals performing the Services on behalf of
Service Provider transfers his or her employment to the Company and as a result,
such employee is providing Services previously provided by Service Provider
directly to the Company, the Annual Fee will shall be commensurately reduced as
reasonably agreed by the Parties to reflect the reduction in the scope of
Services and the cost to Service Provider of such Services, and Service Provider
shall no longer be responsible for providing such Services.

 

(d)                                 If the Company requests additional services
not listed on the Services Attachment (other than travel) and Service Provider
agrees, in its sole discretion, to perform such services, then Service Provider
shall be obligated to perform such services as mutually agreed by the Parties in
writing in an amendment to this Agreement that attaches an amended Services
Attachment to this Agreement (such Services, the “Additional Services”).  If the
Company requests travel or other on-site performance of the Services (other than
at the locations specified in Section 2(b) above), then Company shall pay for
Service Provider’s travel expenses and reasonable and documented costs related
thereto in addition to any fees set forth on the Services Attachment.

 

(e)                                  Service Provider shall not be required to
provide any Service to the extent the performance of such Service would require
Service Provider to violate any applicable Law.  In the event that the provision
of any Service (i) becomes impracticable in any material respect as a result of
events or circumstances outside the reasonable control of Service Provider, or
(ii) would result in the breach by Service Provider of any Contract in any
material respect existing on the Effective Date, then Service Provider agrees to
(i) promptly notify the Company in writing upon learning of such events or
circumstances and (ii) use its commercially reasonable efforts to make
alternative arrangements to provide the Services; provided, however, that if the
cost of performing the Services is greater than that provided in Attachment A,
Service Provider will obtain the Company’s consent, which shall not be
unreasonably withheld, before incurring such additional costs. The Company shall
reimburse Service Provider for such approved, reasonable, and documented costs
of performance of Services under this Section 2(e).

 

(f)                                   Subject to Section 2(g), the Company shall
be responsible for procuring its own licenses (including any incremental
licenses) for platforms and Services during the Term; provided, however, that
Service Provider shall cooperate and provide support to the Company in procuring
such licenses.

 

(g)                                  From and after the Effective Date until
December 31, 2020, Service Provider (or its Affiliate), as specifically
requested by the Company, shall use its commercially reasonable efforts to
(i) obtain the consents and transfer (at Service Provider’s sole expense) or, if
Company requests, to assist Company in obtaining, the permits and licenses that
are set forth on Schedule 2(g), to Company (or Company’s applicable Affiliate),
and (ii) transfer to Company

 

2

--------------------------------------------------------------------------------


 

(or Company’s applicable Affiliate) or the relevant permitting agency, the
credits that are set forth on Schedule 2(g). Service Provider shall notify
Company promptly after the successful transfer of any permit, license or credit
pursuant to this Section 2(g). Service Provider acknowledges that it may hold
certain permits and licenses, other than those set forth on Schedule 2(g), that
may be useful to the operation of the business of Company and Service Provider
agrees to use its commercially reasonable efforts to allow Company to use such
permits and licenses during the term of this Agreement, at Company’s sole
expense.

 

(h)                                 To the extent that the Company receives NERC
transition services, the Company shall register with NERC as the Generation
Owner and Operator and maintain its own compliance program which may designate
the Service Provider as its agent.

 

(i)                                     From and after the Effective Date until
December 31, 2020, Service Provider and its subsidiaries will reasonably
cooperate with the Company and its subsidiaries and their respective agents and
representatives in connection with any legal or regulatory proceeding, action,
investigation, claim or demand by a third party (including any Governmental
Authority) in connection with or arising from the business, operations, assets,
properties or employees of the Company or any of its subsidiaries prior to the
Effective Date, including by making available the personnel of Service Provider
and its subsidiaries, participating in meetings, and providing such testimony
and access to its and their books and records as is reasonably requested in
connection with such proceeding, action, investigation, claim or demand;
provided, however, that (i) such cooperation and support shall not interfere
with the ordinary business operations of Service Provider and (ii) the Company
shall (A) reimburse Service Provider for any reasonable out-of-pocket expenses
and (B) provide reasonable reimbursement to Service Provider with respect to any
time spent by the relevant personnel of Service Provider and its subsidiaries,
in each case incurred with respect to the provision of such cooperation and
support.

 

(j)                                    To ensure compliance with the
Sarbanes-Oxley Act, Service Provider will have control owners and operators
certify their compliance with controls quarterly according to current practices,
and make these records, or a summary, available to the Company and the Company
auditors.

 

(k)                                 Each Party shall use reasonable efforts to
maintain system access and other information management controls which are
focused on complying with FERC, NERC and other regulatory guidelines that limit
the sharing of information between regulated and non-regulated assets.

 

3.                                      Term of Agreement.  The term of this
Agreement (the “Term”) shall commence as of the Effective Date and shall
continue in full force and effect until the earlier to occur of (a) June 30,
2019 and (b) the date that all Services are terminated by the Company; provided,
however, that the Company may extend the Term on a month-by-month basis until no
later than March 31, 2020 for a fixed monthly fee of One Hundred Thirteen
Thousand Seven Hundred Fifty Dollars ($113,750) provided that the Company
delivers written notice to Service Provider of its intent to extend the Term of
this Agreement by no later than April 30, 2019.

 

3

--------------------------------------------------------------------------------


 

4.                                      Termination of this Agreement by the
Company.  The Company may terminate this Agreement effective upon thirty (30)
days’ prior written notice of termination to Service Provider if:

 

(a)                                 Service Provider defaults in the performance
or observance of any material term, condition or agreement contained in this
Agreement in a manner that results in material harm to the Company and such
default continues for a period of thirty (30) days after written notice thereof
specifying such default and requesting that the same be remedied in such thirty
(30)-day period;

 

(b)                                 Service Provider engages in fraud,
misappropriation of funds or embezzlement against the Company;

 

(c)                                  Service Provider is grossly negligent in
the performance of its obligations under this Agreement, and such gross
negligence results in material harm to the Company; or

 

(d)                                 Service Provider makes a general assignment
for the benefit of its creditors, institutes proceedings to be adjudicated
voluntarily bankrupt, consents to the filing of a petition of bankruptcy against
it, is adjudicated by a court of competent jurisdiction as being bankrupt or
insolvent, seeks reorganization under any bankruptcy law or consents to the
filing of a petition seeking such reorganization or has a decree entered against
it by a court of competent jurisdiction appointing a receiver, liquidator,
trustee or assignee in bankruptcy or in insolvency.  In addition, the Company
may terminate any Service, in whole or in part upon thirty (30) days’ prior
written notice to Service Provider, with such termination effective on the first
day of the month commencing after such thirty (30)-day period.  In the case of
any partial termination of a Service, the Annual Fee for such Service shall be
commensurately reduced as reasonably agreed by the Parties.  The Company shall
remain liable for the payment of all costs and fees hereunder for such Service
performed by Service Provider prior to the date of termination of such Service.

 

5.                                      Termination of this Agreement by Service
Provider.

 

(a)                                 Service Provider may terminate this
Agreement effective upon 90 days’ prior written notice of termination to the
Company if:

 

(i)                                     the Company defaults in the performance
or observance of any material term, condition or agreement contained in this
Agreement in a manner that results in material harm to Service Provider and such
default continues for a period of thirty (30) days after written notice thereof
specifying such default and requesting that the same be remedied in such thirty
(30)-day period; or

 

(ii)                                  the Company makes a general assignment for
the benefit of its creditors, institutes proceedings to be adjudicated
voluntarily bankrupt, consents to the filing of a petition of bankruptcy against
it, is adjudicated by a court of competent jurisdiction as being bankrupt or
insolvent, seeks reorganization under any bankruptcy law or consents to the
filing of a petition seeking such reorganization or has a decree entered against
it by a court of competent jurisdiction appointing a receiver, liquidator,
trustee or assignee in bankruptcy or in insolvency.

 

4

--------------------------------------------------------------------------------


 

(b)                                 If the Company is in default for a breach of
its payment obligations hereunder and such default continues for a period of ten
(10) Business Days after written notice thereof specifying such default and
requesting that the same be remedied in such ten (10) Business Day period,
Service Provider may either (i) terminate this Agreement, effective immediately
upon written notice of termination to the Company, or (ii) immediately suspend
the performance of any and all Services until such breach is cured.

 

6.                                      Payment.  In consideration for Service
Provider’s provision of the Services or Additional Services, the Company shall
pay Service Provider as set forth on the Services Attachment (the “Annual Fee”);
provided, that in the event Company adds a Service pursuant to Section 2(d) or
terminates a Service pursuant to Section 2(c) or Section 4, the Annual Fee will
be adjusted by the corresponding amount for such Service as listed on the
Services Attachment (or (a) in the case of Additional Services not listed on the
Services Attachment, an amount mutually agreed by the Parties and (b) in the
case of a partial termination of Services, the commensurate reduction in the
Annual Fee agreed to pursuant to Section 2(c) or Section 4).  To the extent
Service Provider incurs third party expenses on behalf of the Company in
performing the Services or Additional Services, the Company shall reimburse
Service Provider for such reasonable and documented third party expenses
(“Reimbursable Costs”). Service Provider will invoice the Company in
installments on a monthly basis for such Services, Additional Services or
Reimbursable Costs, and such invoice will be due and payable thirty (30) days
after receipt by the Company.  Service Provider’s invoices shall contain
reasonably sufficient information to determine the accuracy of any costs, fees
and expenses.  The Company shall notify Service Provider within fifteen (15)
days after receipt of any invoice of the amount of any costs, fees or expenses
for Services, Additional Services or Reimbursable Costs that the Company
disputes in good faith, which the Parties shall negotiate in good faith to
resolve; provided, however, that the Company shall pay all undisputed amounts by
the due date required on such invoice.  If (a) this Agreement is terminated or
(b) any Services are terminated in whole or in part, in either case pursuant to
Sections 3, 4 or 5 of this Agreement, the Company shall remain liable for the
payment of all costs and fees hereunder for all Services performed by Service
Provider prior to the date of termination of all or part of such Service.

 

7.                                      Representations and Warranties of
Service Provider.  Service Provider hereby represents and warrants to the
Company that:

 

(a)                                 it is validly organized and existing under
the laws of the State of Delaware;

 

(b)                                 it holds, and shall hold, such consents,
licenses, approvals, registrations, permits or other authorizations granted by
any governmental authority (each, a “Permit”) as are necessary to perform its
obligations hereunder and is not aware of, and shall inform the Company promptly
upon knowledge of, any pending or threatened cancellation of such Permits;

 

(c)                                  it has the power, capacity and authority to
enter into this Agreement and to perform its obligations hereunder;

 

(d)                                 it has taken all necessary action to
authorize the execution, delivery and performance of this Agreement;

 

5

--------------------------------------------------------------------------------


 

(e)                                  the execution and delivery of this
Agreement by it and the performance by it of its obligations hereunder do not
and will not contravene, breach or result in any default under its certificate
of incorporation or bylaws, or under any mortgage, lease, agreement or other
legally binding instrument, Permit or applicable Law to which it is a party or
by which it or any of its properties or assets may be bound, except for any such
contravention, breach or default which would not have a material adverse effect
on the business, assets, financial condition or results of operations of the
Service Provider;

 

(f)                                   no authorization, consent or approval, or
filing with or notice to any Person is required in connection with the
execution, delivery or performance by it of this Agreement; and

 

(g)                                  this Agreement constitutes its valid and
legally binding obligation, enforceable against it in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, moratorium, fraudulent
conveyance, reorganization and other laws of general application limiting the
enforcement of creditors’ rights and remedies generally and (ii) general
principles of equity, including standards of materiality, good faith, fair
dealing and reasonableness, equitable defenses and limits as to the availability
of equitable remedies, whether such principles are considered in a proceeding at
law or in equity.

 

8.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to Service Provider that:

 

(a)                                 it is validly organized and existing under
the laws of the State of Delaware;

 

(b)                                 it holds such Permits necessary to own and
operate the projects and entities that it directly or indirectly owns or
operates from time to time and is not aware of, and shall inform the Service
Provider of, any pending or threatened cancellation of such Permits;

 

(c)                                  it has the power, capacity and authority to
enter into this Agreement and to perform its duties and obligations hereunder;

 

(d)                                 it has taken all necessary action to
authorize the execution, delivery and performance of this Agreement;

 

(e)                                  the execution and delivery of this
Agreement by it and the performance by it of its obligations hereunder do not
and will not contravene, breach or result in any default under its certificate
of incorporation or bylaws, or under any mortgage, lease, agreement or other
legally binding instrument, Permit or applicable Law to which it is a party or
by which any of its properties or assets may be bound, except for any such
contravention, breach or default which would not have a material adverse effect
on the business, assets, financial condition or results of operations of the
Company as a whole;

 

(f)                                   no authorization, consent or approval, or
filing with or notice to any Person is required in connection with the
execution, delivery or performance by it of this Agreement; and

 

6

--------------------------------------------------------------------------------


 

(g)                                  this Agreement constitutes its valid and
legally binding obligation, enforceable against it in accordance with its terms,
subject to: (i) applicable bankruptcy, insolvency, moratorium, fraudulent
conveyance, reorganization and other laws of general application limiting the
enforcement of creditors’ rights and remedies generally; and (ii) general
principles of equity, including standards of materiality, good faith, fair
dealing and reasonableness, equitable defenses and limits as to the availability
of equitable remedies, whether such principles are considered in a proceeding at
law or in equity.

 

9.                                      Independent Contractor Status.  The
Parties acknowledge and agree that Service Provider is an independent contractor
in the performance of each and every part of this Agreement and nothing herein
shall be construed to be inconsistent with this status.  Service Provider shall
have full authority to select the means, methods and manner of performing the
Services, provided such Services are consistent with the terms of this
Agreement.  Without limiting Service Provider’s authority to select the means,
methods and manner of performing the Services, the Company shall be entitled to
specify the nature of such Services.  No agent, employee or servant of Service
Provider shall be or shall be deemed to be the employee, agent or servant of any
NYLD Entity and nothing in this Agreement shall be construed to make any NYLD
Entity an employer, directly or indirectly, of Service Provider’s employees
under any applicable Law or otherwise.  None of the benefits provided by the
Company to its respective employees, including compensation insurance and
unemployment insurance, shall be available to the employees, agents or servants
of Service Provider.  Service Provider will be solely and entirely responsible
for its acts and the acts of Service Provider’s agents, employees, servants,
contractors and subcontractors during the performance of the Agreement.  Service
Provider shall be solely and entirely responsible for the payment and provision
of all wages, bonuses and commissions, employee benefits, including severance
and worker’s compensation, and the withholding and payment of applicable Taxes
relating to Service Provider’s agents, employees, servants, contractors and
subcontractors. The Company acknowledges and agrees that the personnel of
Service Provider providing such Services has, and shall have, no
responsibilities with respect to the business of Service Provider and its
Affiliates other than the performance of the Services, provided that Service
Provider shall still provide the Services in accordance with the standards in
Section 2(b).

 

10.                               Standard of Performance.  Service Provider
shall perform the Services or Additional Services in a timely manner and in
accordance with Prudent Industry Practices.  “Prudent Industry Practices” shall
mean those practices, methods, standards and acts that at a particular time in
the exercise of good judgment and in light of the facts known at the time the
decision was made, would reasonably have been expected to accomplish the desired
result in a manner consistent with applicable Law, applicable Permits, equipment
manufacturers’ recommendations, reliability, safety and expedition.

 

11.                               Disclaimer of Warranties.  EXCEPT AS EXPRESSLY
SET FORTH HEREIN (INCLUDING SECTION 7), SERVICE PROVIDER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING TO THE
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH
RESPECT TO THE SERVICES PROVIDED BY IT HEREUNDER.

 

7

--------------------------------------------------------------------------------


 

12.                               Indemnification.

 

(a)                                 Service Provider shall indemnify, defend and
hold harmless the Company, any of its Affiliates, and any directors, officers,
agents, members, partners, shareholders, employees and other representatives of
each of the foregoing from and against any claims, liabilities, losses, damages
including cover damages (but expressly excluding consequential and punitive
damages, except to the extent awarded in a final judgment in respect of a third
party claim), costs or expenses (including legal fees) (“Liabilities”) incurred
by them or threatened in connection with any claims resulting from Service
Provider’s breach of its obligations under this Agreement.

 

(b)                                 Service Provider’s total liability to the
Company under this Agreement will be equal to Thirteen Million Five Hundred
Thousand Dollars ($13,500,000) (the “Liability Cap”); provided, that the
Liability Cap will not apply to Liabilities of the Service Provider resulting
from the Service Provider’s fraud, willful misconduct, gross negligence or in
the case of a criminal matter, conduct undertaken with knowledge that the
conduct was unlawful.

 

(c)                                  In no event shall any Party be entitled to
duplicate compensation with respect to Liabilities under more than one provision
of this Agreement.

 

(d)                                 The indemnification procedures applicable to
this Agreement shall be the indemnification procedures set forth in Sections
13.05 through and including Section 13.07 of the Purchase Agreement applied
mutatis mutandis to this Agreement.

 

13.                               Systems Security.

 

(a)                                 If any Party or its personnel will be given
access to another Party’s computer systems or software (“Systems”) in connection
with the performance of the Services, the accessing Party or its personnel, as
the case may be, shall comply with applicable Law and all of such other Party’s
system security policies, procedures and requirements (as amended from time to
time, the “Security Regulations”), and shall not tamper with, compromise or
circumvent any security or audit measures employed by such other Party.  Each
Party shall provide to the other its respective Security Regulations in writing
prior to permitting the other Party to access its Systems.

 

(b)                                 Each Party shall use commercially reasonable
efforts to ensure that only those of its personnel who are specifically
authorized to have access to the Systems of the other Party gain such access,
and to prevent unauthorized access, use, destruction, alteration or loss of
information contained therein.

 

(c)                                  If, at any time, any Party determines that
the other Party or its personnel has sought to circumvent, or has circumvented,
applicable Law or its Security Regulations or that any unauthorized personnel of
such other Party has accessed its Systems, such Party shall immediately
terminate any such personnel’s access to the other Party’s Systems and
immediately notify the other Party.

 

(d)                                 Each Party and its personnel shall access
and use only those Systems, and only such data and information with such
Systems, to which it has been granted the right to access and use.  Any Party
shall have the right to deny the personnel of another Party access to

 

8

--------------------------------------------------------------------------------


 

such Party’s Systems, after prior written notice, in the event such Party
reasonably believes that such personnel pose a security concern.

 

14.                               Privacy.  Notwithstanding anything herein to
the contrary, with respect to personally identifiable information owned or
controlled by the Parties and shared under this Agreement, the Parties shall at
all times comply with applicable Law, including with respect to using,
accessing, storing, handling, processing, transmitting and disposing of such
information.

 

15.                               Confidentiality.  No Party shall, and each
Party shall cause other Persons under its control (including Affiliates and
representatives) that are providing or receiving Services or that otherwise have
access to information of another Party that is confidential or proprietary
(“Confidential Information”) not to, disclose to any other Person or use, except
to the extent reasonably necessary in order for such Party to perform its
obligations under this Agreement, any Confidential Information of such other
Party that after the Closing is provided or that becomes known or available
pursuant to or as a result of the carrying out of the provisions of this
Agreement; provided, however, that each Party may disclose (subject to
applicable Law) Confidential Information of another Party to its personnel and
such other third parties who (a) require such information in order to perform
their duties in connection with this Agreement and (b) have agreed to use and
maintain the confidentiality of such information consistent with the terms
hereof.

 

16.                               Access to Facilities.  In connection with the
performance of the Services, the Company shall permit Service Provider and its
agents, servants and employees full right of ingress and egress to facilities
owned or operated by any applicable NYLD Entity during regular business hours,
subject only to the usual and customary safety and security restrictions
developed, observed and enforced in the ordinary course at such facilities and
business need.

 

17.                               Audit Rights.  The Company shall have the
right, at reasonable times and on reasonable notice, to audit the books and
records of Service Provider to the extent related to the Services to ensure
compliance with this Agreement.  Such audits may be performed by the employees,
independent accounting firms, and other designated representatives of the
Company (including internal auditing personnel) at its sole cost and expense. 
Service Provider shall cooperate with the Company’s representatives to
accomplish the audit as expeditiously as possible and the Company shall conduct
its audit in a manner which shall result in a minimum of interference with
Service Provider’s business and providing of Services hereunder.

 

18.                               [Reserved]

 

19.                               Survival.  If this Agreement is terminated,
all obligations of the Parties under this Agreement shall terminate, except for
Sections 2.2(g), 2.2(i), 11, 12, 14, 15, 17, 21, 22, 25, 26, 27, 29, 32, 33 and
34.

 

20.                               Compliance with Laws.  Service Provider and
its employees, and any contractors, subcontractors, and other agents engaged by
Service Provider to provide the Services, shall comply with all applicable Laws
and all written policies of each Company provided to Service Provider in writing
in performing the Services or any related work or other services.

 

9

--------------------------------------------------------------------------------


 

21.          Notices.  All notices, requests, demands, and other communications
required or permitted to be given or made hereunder by any Party shall be in
writing and shall be deemed to have been duly given or made if (a) delivered
personally, (b) sent by a recognized prepaid overnight courier service (which
provides a receipt), (c) three business days after it is mailed to the recipient
by first class mail, return receipt requested, at the addresses specified below,
or (d) sent by electronic transmission (including e-mail with return receipt
requested), to such Party at the addresses specified below. Any Party may change
such Party’s address for receipt of notice by giving prior written notice of the
change to the sending Party as provided herein.  Notices and other
communications will be addressed as follows:

 

If to Service Provider:

 

NRG Energy, Inc.
Attn:  Donna Benefield
804 Carnegie Center Drive
Princeton, NJ 08540
Email:  donna.benefield@nrg.com

 

With a copy (which shall not constitute notice) to:

 

NRG Energy, Inc.
Attn:  General Counsel
804 Carnegie Center Drive
Princeton, NJ 08540

Facsimile:  (609) 524-4501
Email:  ogc@nrg.com

 

If to the Company:

 

NRG Yield, Inc.

300 Carnegie Center, Suite 300

Princeton, New Jersey 08540

Attn: General Counsel

E-mail: ogc@nrgyield.com

 

With a copy (which shall not constitute notice) to:

 

Crowell & Moring LLP

1001 Pennsylvania Avenue, N.W.

Washington, D.C. 20004-2595

Attn: Patrick W. Lynch

E-mail: plynch@crowell.com

Fax: (202) 628-5116

 

10

--------------------------------------------------------------------------------


 

Such notices, requests, demands, and other communications shall be effective
(x) if given by personal delivery or courier pursuant to this Section 21, upon
physical receipt or rejection, or (y) if given by electronic transmission, as of
the date of confirmed delivery if delivered before 5:00 p.m. at the place of
receipt on any Business Day, or the next succeeding Business Day if confirmed
delivery is after 5:00 p.m. at the place of receipt on any Business Day or
during any non-Business Day at the place of receipt

 

22.          Entire Agreement.  This Agreement, including the Services
Attachment, constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

 

23.          Assignability.  This Agreement shall be binding upon and inure to
the benefit of the permitted successors and assigns of the Parties, provided
that no Party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
Parties, except that (a) subcontractors of Service Provider or Affiliates of
Service Provider may provide Services hereunder without any such consent (it
being understood that any delegation of the obligation to provide Services to a
subcontractor shall not relieve Service Provider of its obligations hereunder),
and (b) in the case of assignment by any Person that is the assignors’ successor
by merger, consolidation or purchase of assets, in which case the successor
shall be bound under this Agreement and by the terms of the assignment in the
same manner as such Person is bound under this Agreement.  Any purported
assignment of this Agreement in violation of this Section 23 shall be null and
void.

 

24.          Amendment and Waiver.  Any provision of this Agreement may be
amended or waived if, but only if such amendment or waiver is in writing and is
signed, in the case of an amendment, by each of the Parties or, in the case of a
waiver, by the Party against whom the waiver is to be effective.  No waiver of
any provision of this Agreement will constitute a waiver of any other provision
nor will any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided.  A Party’s failure or delay in
exercising any right under this Agreement will not operate as a waiver of that
right.  A single or partial exercise of any right will not preclude a Party from
any other or further exercise of that right or the exercise of any other right.

 

25.          Severability.  If any provision of this Agreement shall be
judicially declared to be invalid, unenforceable or void, such decision shall
not have the effect of invalidating or voiding the remainder of this Agreement,
and this Agreement shall be deemed amended to modify such provision to the
extent necessary to render it valid, legal and enforceable while preserving its
intent or, if such modification is not possible, by substituting another
provision that is valid, legal and enforceable and that achieves the same
objective and preserves the economic and legal substance of the transactions
contemplated in this Agreement with respect to any Party

 

26.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of laws thereof.

 

27.          Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE DELAWARE COURT OF

 

11

--------------------------------------------------------------------------------


 

CHANCERY OR, TO THE EXTENT SUCH COURT DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA LOCATED IN
THE STATE OF DELAWARE, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
TO ENFORCE THE ALTERNATIVE DISPUTE RESOLUTION PROVISION IN SECTION 33.  THE
DECISION IN ANY ALTERNATIVE DISPUTE RESOLUTION SHALL BE FINAL AND BINDING AND
MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IF ANY PARTY FAILS TO
APPEAR AT ANY PROPERLY NOTICED ALTERNATIVE DISPUTE RESOLUTION PROCEEDING, AN
AWARD MAY BE ENTERED AGAINST THAT PARTY IN A COURT HAVING JURISDICTION THEREOF.

 

28.          [Reserved].

 

29.          WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LEGAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

30.          Further Assurances.  From time to time following the Closing, at
the request of any Party and without further consideration, the other Parties
shall execute and deliver to such requesting Party such instruments and
documents and take such other action (but without incurring any material
financial obligation) as such requesting Party may reasonably request in order
to consummate more fully and effectively the transactions contemplated hereby.

 

31.          Counterparts.  This instrument may be executed in any number of
counterparts, each of which for all purposes shall be deemed an original, and
all of which shall constitute collectively, one instrument.  This instrument may
be validly executed and delivered by pdf or other electronic transmission.

 

32.          No Joint Venture or Partnership; Construction.  This Agreement
shall not be deemed to create a joint venture or partnership among the Parties. 
No consideration shall be given to the fact or presumption that one Party had a
greater or lesser hand in drafting this Agreement.

 

33.          Alternative Dispute Resolution. Any dispute or disagreement of any
kind or nature between the Parties arising out of or in connection with this
Agreement shall be resolved in accordance with the Alternative Dispute
Resolution (“ADR”) provisions set forth in Attachment B.

 

34.          Interpretation.

 

(a)           In this Agreement, unless the context otherwise requires:

 

(b)           words importing the singular shall include the plural and vice
versa, words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;

 

12

--------------------------------------------------------------------------------


 

(c)           the words “include”, “includes”, “including”, or any variations
thereof, when following any general term or statement, are not to be construed
as limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;

 

(d)           references to any Person include such Person’s successors and
permitted assigns;

 

(e)           any reference to a statute, regulation, policy, rule or instrument
shall include, and shall be deemed to be a reference also to, all amendments
made to such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;

 

(f)            any reference to this Agreement or any other agreement, document
or instrument shall be construed as a reference to this Agreement or, as the
case may be, such other agreement, document or instrument as the same may have
been, or may from time to time be, amended, varied, replaced, amended and
restated, supplemented or otherwise modified;

 

(g)           where a reference in this Agreement is made to a Section or
Schedule, such reference shall be to a Section or Schedule to this Agreement
unless otherwise indicated;

 

(h)           in the event that any day on which any amount is to be determined
or any action is required to be taken hereunder is not a Business Day, then such
amount shall be determined or such action shall be required to be taken at or
before the requisite time on the next succeeding day that is a Business Day; and

 

(i)            except where otherwise expressly provided, all amounts in this
Agreement are stated and shall be paid in U.S. currency.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed by the Parties on the date set
forth above.

 

 

SERVICE PROVIDER:

 

 

 

 

NRG ENERGY, INC.

 

 

 

 

By:

/s/ Gaetan Frotte

 

Name: Gaetan Frotte

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

NRG YIELD, INC.

 

 

 

 

By:

/s/ Chad Plotkin

 

Name: Chad Plotkin

 

Title: Senior Vice President & CFO

 

[Signature Page to Yield Transition Services Agreement]

 

--------------------------------------------------------------------------------